In an action for the foreclosure of a mortgage upon real estate, order of the County Court of Nassau County vacating and setting aside a previous order of the same court entered August 10, 1939, and directing that the judgment entered against the defendant Henry Greenberg, by virtue of the last mentioned order, be cancelled and discharged of record, and granting other relief affirmed, with ten dollars costs and disbursements; and order of the same court directing that the deficiency judgment theretofore entered on the 28th day of July, 1939, in the sum of $2,615.93, against the defendants Samuel Glickman and his wife, Ruth Glickman, be vacated, and granting other relief, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.